442 F.2d 1351
Application of Private Kevin M. O'CONNOR, Petitioner-Appellant,v.Colonel William A. McKEAN, Commander, U.S. Army, SchoolTraining Center, Fort McClellan, Ala., and Stanley Resor,Secretary of the Army, and Melvin Laird, Secretary ofDefense, Pentagon, Wash., D.C., Respondents-Appellees.
No. 30314.
United States Court of Appeals, Fifth Circuit.
April 23, 1971.

William H. Zinman, Baltimore, Md., Oscar Adams, Jr., Birmingham, Ala., for appellant.
Wayman G. Sherrer, U.S. Atty., E. Ray Acton, Henry I. Frohsin, Asst. U.S. Attys., Birmingham, Ala., for appellees.
Before GEWIN, BELL and ALDISERT1 Circuit Judges.
PER CURIAM:


1
After reviewing the rocord, the contentions of the parties and the decision of the district court, O'Connor v. McKean, 325 F.Supp. 38 (N.D.Ala.), we have concluded that the district court correctly decided this case.  The judgment is affirmed.



1
 Of the Third Circuit, sitting by designation